Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4385 Filed 04/19/21 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 NICK FRONTCZAK, as the Public
 Administrator for the Estate of MICHAEL
 McSHANE, deceased,

                      Plaintiff,

 v.                                                        Case No. 18-13781

 CITY OF DETROIT, et al.,

                 Defendants.
 ________________________________/

          OPINION AND ORDER GRANTING DEFENDANTS’ MOTION FOR LEAVE TO
      FILE CORRECTED AFFIDAVITS AND GRANTING DEFENDANTS’ MOTION FOR
                        LEAVE TO FILE SEALED EXHIBIT

         Plaintiff Michael McShane, though the administrator of his estate Nick Frontczak

 brings the present action centered on a 42 U.S.C. § 1983 claim. Defendants have filed

 two summary judgment motions that are currently pending before the court. (ECF Nos.

 84, 85.) Subsequently, Defendants brought two additional motions seeking to remedy

 perceived deficiencies in exhibits they filed in support of summary judgment. First,

 Defendants bring a “motion for leave to file corrected declarations,” seeking permission

 to replace electronic signatures on declarations with wet ink signatures. (ECF No. 99.)

 Second, Defendants bring a “motion to file sealed exhibit in further support of summary

 judgment.” (ECF No. 94.) The motions have been fully briefed, and the court concludes

 a hearing is unnecessary. See E.D. Mich. R. 7.1(f)(2). The court will grant the motion to

 file corrected signatures on the declarations because Plaintiff experiences no prejudice

 from this correction. The court will grant the motion to file a sealed affidavit as

 Defendants have presented a credible claim of deliberative process privilege.
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4386 Filed 04/19/21 Page 2 of 8




                                     I. BACKGROUND

        Plaintiff filed this suit in December 2018, centered on a 42 U.S.C. § 1983 claim.

 (ECF No. 1.) Plaintiff alleges that Defendants, several Detroit Police officers, searched

 his home and seized property contrary to the Fourth Amendment, albeit pursuant to a

 search warrant, which in turn is claimed to be invalid. Plaintiff operated a marijuana

 grow facility at his residence in Ferndale, Michigan. (ECF No. 43, PageID.642.) The

 parties dispute Plaintiff’s status as a medical marijuana caregiver and Plaintiff’s

 compliance or noncompliance with the Michigan Medical Marihuana Act. (ECF No. 70,

 PageID.1503.)

        Discovery began in May 2019 but did not close until September 2020. (ECF No.

 82.) Defendants then filed two motions for summary judgment on October 23, 2020.

 (See ECF Nos. 84, 85.) A plethora of exhibits were attached in support of the motions,

 including eight declarations by various Detroit Police Department employees signed

 electronically by the declarants. (See ECF Nos. 84-8, 84-9, 84-10, 84-11, 84-12, 84-13,

 84-17, 84-22.) The summary judgment motions these exhibits support remain pending.

 And on December 22, 2020, Defendants filed a motion seeking to file corrected versions

 of these declarations with wet ink signatures in order to head off any questions about

 the validity of the declarations. (ECF No. 99, PageID.4272-73.)

        Defendants also subsequently filed a reply brief in support of their summary

 judgment motion on November 27, 2020 and appended further exhibits. (ECF No. 92.)

 These exhibits include a redacted report prepared by the Wayne County Prosecutor’s

 Conviction Integrity Unit. (ECF No. 93-2.) The report addresses an overturned wrongful

 2012 narcotics conviction which Plaintiff contends was precipitated by a fraudulent



                                              2
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4387 Filed 04/19/21 Page 3 of 8




 affidavit prepared by Detroit officer Stephen Geelhood. Officer Geelhood is a Defendant

 in the current action and was involved in the execution of the search warrant on

 Plaintiff’s residence. (See id; ECF No. 96, PageID.4221.) Defendants contend that the

 contents of this report refute the Wayne County Prosecutor’s official press release,

 which had blamed the wrongful conviction on “fraudulent search warrant affidavits and

 other activities by highly unethical and compromised narcotic police officers.” (ECF No.

 94, PageID.4197-98; ECF No. 89-15, PageID.3418-19) To support its view, Defendants

 have filed the present motion seeking permission to submit an unredacted copy of the

 Conviction Integrity Unit’s internal report as a sealed exhibit in support of their reply

 brief. (See ECF No. 94.)

                                       II. DISCUSSION

                         A. Motion to file corrected declarations
        The court will first address Defendants’ motion to file corrected declarations in

 support of summary judgment. The court has reviewed both versions of the

 declarations. (ECF Nos. 84-8, 84-9, 84-10, 84-11, 84-12, 84-13, 84-17, 84-22, 99-1.)

 They appear to be substantively identical, with only one difference between them: the

 original declarations contain an electronic signature, while the new versions all bear the

 declarant’s signature in wet ink. Defendants seek to file corrected versions of the

 affidavit with wet signatures because this district has previously “interpreted the Court’s

 Electronic Filing Rules to mean that non-attorneys cannot electronically sign

 declarations.” (ECF No. 99, PageID.4268.) See E.D. Mich. Elec. Filing R. 10(d);

 Johnson v. Ford Motor Company, 2019 U.S. Dist. LEXIS 472 at *23, n.3 (E.D. Mich.

 January 2, 2019) (Borman, J.). And, the Sixth Circuit has stated that “[u]nsigned



                                               3
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4388 Filed 04/19/21 Page 4 of 8




 affidavits do not comply with Fed. R. Civ. P. 56(e).” Nassif Ins. Agency, Inc. v. Civic

 Prop. & Cas. Co., No. 03-2618, 2005 WL 712578, at *3 (6th Cir. Mar. 30, 2005).

        Plaintiff opposes the request because he contends that the December 22, 2020

 request was filed too late. (ECF No. 100, PageID.4310 (citing ECF No. 87,

 PageID.3091-92).) Second, Plaintiff contends that it is improper to bring such a request

 through an “ex parte” motion. (ECF No. 100, PageID.4312.)1

        In support of his position, Plaintiff cites a 2010 summary judgment decision

 where this court declined to consider an obviously deficient affidavit submitted by a

 party. Trustees of Iron Workers Loc. 25 Pension Fund v. Crawford Door Sales, Inc., No.

 09-CV-12370-DT, 2010 WL 1526363, at *5 n.2 (E.D. Mich. Apr. 16, 2010) (rejecting an

 affidavit “for many reasons” including the lack of a listed notary public, use of an

 electronic signature, and lack of proper language) (Cleland, J.). First, as a substantive

 matter, the affidavit in Crawford was defective in many respects. It did not turn on the

 unpermitted use of an electronic signature.

        But even if the court assumes arguendo that the use of the electronic signature

 by itself is sufficient to invalidate each declaration at issue here, Plaintiff has failed to

 demonstrate that any prejudice would result from allowing the Defendants to correct

 their mistake. The court has not yet ruled on the summary judgment motion the

 declarations proport to support. The substance of the affidavit will not be changed by

 replacing the signatures so “[P]laintiff had notice of their contents” and therefore is

 unable to show prejudice. Leininger v. Reliastar Life Ins. Co., No. 2:06-CV-12249, 2007




 1
  At this stage, Plaintiff’s objection to the ex-parte nature of Defendants’ motion is moot
 because he has been afforded an opportunity to provide a response.
                                                4
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4389 Filed 04/19/21 Page 5 of 8




 WL 2875283, at *6 (E.D. Mich. Sept. 28, 2007). Courts in this circuit have regularly

 allowed the correction of improper or missing signatures on affidavits because such a

 correction generally does not prejudice the opposing party. See, id; Welch v. Level 3

 Communications, LLC, 2017 U.S. LEXIS 85974 at *2-3 (E.D. Mich. March 9, 2017)

 (Tarnow, J.); Wilson v. Hill, 2012 WL 1068174, at *2 n.3 (S.D. Ohio Mar. 29, 2012).

        While Defendants should have moved to correct this deficiency sooner, the court

 finds ample reason to give Defendants an opportunity to file their corrected declaration.

 Defendant provided adequate notice of the deficiency before the court considered the

 issue of summary judgment, and Plaintiff will suffer no prejudice by the granting of this

 motion.

                             B. Motion to file sealed exhibit
        The court next addresses Defendants’ motion to file a sealed, unredacted copy of

 an internal memo prepared by the Wayne County Prosecutor’s Conviction Integrity Unit.

 Plaintiff contends that filing a sealed copy of the memo would protect the prosecutor’s

 privilege while allowing Defendants to use the memo to show that Defendant Geelhood

 had not actually engaged in fraudulent conduct when obtaining and executing a search

 warrant in a previous case. (See ECF No. 94.) Defendants do not seek to seal the

 factual findings presented in the Conviction Integrity Unit’s memo. (Id., PageID.4201.)

 Rather, Defendants request to seal approximately one page of the six-page memo

 containing the report’s “conclusion and recommendation.” (Id.) Plaintiff opposes the

 motion and argues that the court should not rely on the memorandum at all because it is

 “replete with hearsay” and doesn’t fall within the “deliberative process privilege.” (ECF

 No. 96, PageID.4225-26.)



                                              5
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4390 Filed 04/19/21 Page 6 of 8




        A party seeking to seal an exhibit bears the burden of presenting compelling

 reasons that justify the non-disclosure since “courts have long recognized. . . a strong

 presumption in favor of openness as to court records.” Shane Grp., Inc. v. Blue Cross

 Blue Shield of Michigan, 825 F.3d 299, 305 (6th Cir. 2016) (quotations omitted). “And

 even where a party can show a compelling reason why certain documents or portions

 thereof should be sealed, the seal itself must be narrowly tailored to serve that reason.”

 Id (citation omitted).

        At this stage, the court concludes that Defendants have presented a credible

 claim of deliberative process privilege so the court will allow Defendants to present an

 unredacted copy of the exhibit under seal. “[D]eliberative process privilege protects from

 discovery ‘intra-governmental documents reflecting advisory opinions,

 recommendations and deliberations comprising part of a process by which

 governmental decisions and policies are formulated.’” Sanford v. City of Detroit, 355 F.

 Supp. 3d 619, 623 (E.D. Mich. 2019) (quoting Liuzzo v. United States, 508 F.Supp. 923,

 937 (E.D.Mich.1981)). “To come within the protection of the deliberative process

 privilege, the material must of necessity be ‘deliberative’ or ‘evaluative.’” Id. Reviewing

 the redacted version of the memo, already filed as an exhibit, the court concludes that

 its contents are evaluative in nature and the redacted conclusion of such a memo

 appears to be part of the prosecutor’s internal decision-making process. (See ECF No.

 93-2.) Defendants’ suggestion that such decision-making would implicate the privilege

 appears credible. Furthermore, since Defendants’ request to seal only a small portion of

 the memo, containing its conclusion and recommendation, the request is narrowly

 tailored as it allows the public to view the vast majority of the exhibit’s contents.



                                               6
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4391 Filed 04/19/21 Page 7 of 8




        Plaintiff does not contest such a conclusion head-on. Instead, he argues that

 deliberative process privilege should be denied here because “‘there is reason to

 believe that the documents [or testimony] sought may shed light on government

 misconduct.’” (ECF No. 96, PageID.4226 (quoting Libertarian Party of Ohio v. Husted,

 33 F. Supp 914, 919 (N.D. Ohio 2014).) A review of the Libertarian Party of Ohio

 opinion, however, shows that it is inapplicable to the present scenario. 33 F. Supp. 3d at

 919-20. The opinion finds a narrow exception to the deliberative process privilege where

 there is “misconduct or deficiencies in the deliberative process” itself. Id. (emphasis

 added). In other words, the holding only applies when misconduct is alleged during the

 report’s preparation. Id. Here, Plaintiff does not claim untoward conduct occurred during

 the Wayne County Prosecutor’s review, in fact quite the opposite. Plaintiff’s own

 summary judgment briefing relies on a press release stating the prosecutor’s final

 conclusion on the validity of the previous conviction addressed in the memo. (See ECF

 No. 87, PageID.3118.) Therefore, the court finds Plaintiff’s argument against the

 applicability of deliberative process privilege to be unavailing and the court finds that it is

 appropriate to file the unredacted version of the memo under seal.2




 2
   The fact that the proposed exhibit may be “replete with hearsay” is irrelevant to the
 issue of whether it should be sealed. (See ECF No. 96, PageID.4225-26.) “[W]hen
 deciding a summary judgment motion,” it is “well established that a court may not
 consider hearsay” not otherwise “admissible at trial.” Tranter v. Orick, 460 F. App'x 513,
 514-15 (6th Cir. 2012) (citing Alexander v. CareSource, 576 F.3d 551, 558 (6th
 Cir.2009)). But the court will make such a determination later when reviewing the
 exhibit’s contents for summary judgment purposes.
                                               7
Case 3:18-cv-13781-RHC-DRG ECF No. 105, PageID.4392 Filed 04/19/21 Page 8 of 8




                                               III. CONCLUSION

          Defendants have demonstrated that the submission of corrected affidavits will not

 prejudice the Plaintiff. Defendants have also shown a credible claim of deliberative

 process privilege so an unredacted copy of the Wayne County Prosecutor’s Conviction

 Integrity Unit memo may be filed under seal. Accordingly,

          IT IS ORDERED that Defendants’ “Ex Parte MOTION for leave to file corrected

 declarations” (ECF No. 99) is GRANTED.

          IT IS ORDERED that Defendants’ “MOTION to file sealed exhibit in further

 support of summary judgment” (ECF No. 94) is GRANTED.

                                                                s/Robert H. Cleland                              /
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
 Dated: April 19, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, April 19, 2021, by electronic and/or ordinary mail.

                                                                 s/Lisa Bartlett for Lisa Wagner             /
                                                                 Case Manager and Deputy Clerk
                                                                 (810) 292-6522
 S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\18-13781.FRONTCZAK.MotionToSealAndLeaveToFile.AAB.2.docx




                                                          8
